DETAILED ACTION

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Applicant’s representative, Theodore Shih, on 6/16/2021:

CLAIMS
1.	(Currently Amended) An angular speed derivation device an automobile, comprising:
a first converter that converts an initial attitude in an Euler angle representation derived based on an output value of a triaxial acceleration sensor into an initial attitude represented by quaternion;
an updating unit that updates an attitude represented by quaternion by defining the initial attitude represented by quaternion and derived from conversion in the first converter as an initial value, and repeatedly solving a differential equation of the attitude 
a second converter that converts the attitude represented by quaternion and updated by the updating unit into an attitude in the Euler angle representation;
an angular speed derivation unit that derives an angular speed based on a time-dependent change in the attitude in the Euler angle representation derived from conversion in the second converter;
an output unit configured to output the angular speed derived by the angular speed derivation unit; and
a pitch angle derivation unit that derives a pitch angle based on the output value of the triaxial acceleration sensor and an output value of a speed sensor, 
wherein the output unit outputs an angular speed derived based on an output value of a monoaxial acceleration sensor , and 
wherein the output unit outputs the angular speed derived by the angular speed derivation unit when the difference between the pitch angle derived by the pitch angle derivation unit and the pitch angle in the attitude in the Euler angle representation derived from conversion in the second converter is less than the threshold value.

2.	(Original) 

3.	(Currently Amended) An angular speed derivation method adapted for an angular speed derivation device an automobile 
converting an initial attitude in an Euler angle representation derived based on an output value of a triaxial acceleration sensor into an initial attitude represented by quaternion;
updating an attitude represented by quaternion by defining the initial attitude represented by quaternion and derived from conversion in the first converter as an initial value, and repeatedly solving a differential equation of the attitude represented by quaternion by successively substituting output values of the triaxial gyro sensor into the differential equation;
converting the attitude represented by quaternion as updated into an attitude in the Euler angle representation;
deriving an angular speed based on a time-dependent change in the attitude in the Euler angle representation as derived;

deriving a pitch angle based on the output value of the triaxial acceleration sensor and an output value of a speed sensor, wherein the outputting outputs an angular speed derived based on an output value of a monoaxial gyro sensor, when a difference between the pitch angle derived based on the output value of the triaxial acceleration sensor and the output value of the speed sensor and a pitch angle in the attitude in the Euler angle representation derived from conversion is equal to or larger than a threshold value, and outputting the angular speed based on a time-dependent change in the attitude in the Euler angle representation when the difference between the pitch angle based on the output value of the triaxial acceleration sensor and the output value of the speed sensor and a pitch angle in the attitude in the Euler angle representation derived from conversion is less than the threshold value.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Independent claims 1 and 3 are directed to determining the angular speed of an automobile by deriving a pitch angle of an automobile based on a triaxial acceleration sensor and a speed sensor, wherein: 1) the angular speed is derived based on a monoaxial gyro sensor when a difference between a pitch angle derived based on the triaxial acceleration sensor and the speed sensor and a pitch angle in Euler angle representation derived from conversion is equal to or larger than a threshold value, or 2) the angular speed is determined based on a time-dependent change in the attitude in the Euler angle representation when the difference between the pitch angle based on the triaxial acceleration sensor and the speed sensor and a pitch angle in the attitude in the Euler angle representation derived from conversion is less than the threshold value.
The closest prior art of record is Fukushima (JP 2017-102030 A), Ootsubo (JP 09-318382 A), and Ando (JP 09-042979 A). Fukushima teaches calculating a pitch angle of a vehicle based on a pitch angular velocity detected by a three-axis gyro sensor, and a correction value of the pitch angular velocity; wherein the correction value is based on an inclination angle of the vehicle, a speed of the vehicle, and acceleration of the vehicle detected by a three-axis accelerator sensor; and an inclination angle based on the pitch angle calculated in the past using the same correction value of the pitch angular velocity. Ootsubo teaches calculating a vehicle posture angle as a Euler's angle, determining a posture angle calculation error, and correcting a posture angle integration initial value. Ando teaches determining speed and angle speed on a horizontal axis of a vehicle using an azimuth sensor, a three-axis acceleration sensor, a gyro sensor, and a speed sensor. 
The prior art of record does not disclose or suggest, however, deriving a pitch angle based on the output value of the triaxial acceleration sensor and an output value of a speed sensor, wherein the outputting outputs an angular speed derived based on an output value of a monoaxial gyro sensor, when a difference between the pitch angle derived based on the output value of the triaxial acceleration sensor and the output value of the speed sensor and a pitch angle in the attitude in the Euler angle representation derived from conversion is equal to or larger than a threshold value, and outputting the angular speed based on a time-dependent change in the attitude in the Euler angle representation when the difference between the pitch angle based on the output value of the triaxial acceleration sensor and the output value of the speed sensor and a pitch angle in the attitude in the Euler angle representation derived from conversion is less than the threshold value.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES J. HAN whose telephone number is 571-270-3980. The examiner can normally be reached on M-Th and every other F (7:30 AM – 5 PM).
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aniss Chad, can be reached on 571-270-3832. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 900-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Charles J Han/
Primary Patent Examiner, Art Unit 3662